Citation Nr: 0117688	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-06 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the RO 
that, among other things, denied his claim for special 
monthly pension.  A personal hearing was held before the 
undersigned Member of the Board, sitting in San Juan, in 
January 2001.

In light of the order of the Board set forth below granting 
special monthly pension based on the need for regular aid and 
attendance, further consideration of the question of the 
veteran's entitlement to special monthly pension at the 
housebound rate is not required.  This is so because special 
monthly pension based on the need for regular aid and 
attendance is the greater benefit.  See 38 U.S.C.A. 
§§ 1521(d) & (e) (West 1991).


FINDINGS OF FACT

1.  The veteran has been in receipt of non-service-connected 
disability pension benefits since October 1969.

2.  Medical evidence has been received which shows that the 
veteran suffers from a variety of disorders, to include 
schizophrenia, diabetes mellitus, diabetic polyneuropathy, 
tremors, generalized arthritis, angina pectoris, 
arteriosclerotic heart disease, degenerative lumbar 
spondylosis, labyrinthitis, hearing loss, peripheral vascular 
insufficiency, and chronic obstructive pulmonary disorder.

3.  As a result of disability, the veteran suffers from pain, 
nervousness, anxiety, and impairments of concentration and 
recent and remote memory; at times, he manifests poor or 
diminished judgment, irrelevant speech, persecutory ideation, 
disorientation to place and/or time, and loss of balance 
while ambulating; and has a severe psychiatric impairment 
that precludes him from exercising self-care with the close 
observance and assistance of others.

4.  The veteran's disabilities are of such extent and 
severity that he requires care or assistance of another 
person on a regular basis in order to protect him from the 
hazards or dangers incident to his daily environment.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for an award of special monthly pension by reason of 
being in need of regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.351, 3.352, 4.3 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to special monthly 
pension.  In essence, he maintains that he suffers from 
disabilities that are of such extent and severity that he 
requires the regular aid and attendance of another person.

Under the laws administered by VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  See 38 U.S.C.A. § 1521(d) (West 1991); 38 
C.F.R. § 3.351(a)(1) (2000).  "Need for aid and attendance" 
is defined as helplessness or being so nearly helpless so as 
to require the regular aid 
and attendance of another person.  See 38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351(b) (2000).  A veteran is 
deemed to be in need of regular aid and attendance if he:

	(1)  is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the 
visual field to five degrees or less; or

	(2)  is a patient in a nursing home because 
of mental or physical incapacity; or

	(3)  establishes a factual need for aid and 
attendance under the criteria set forth in 38 
C.F.R. § 3.352(a).

See 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(2000).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:

	(1)  the inability of the veteran to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable;

	(2)  the frequent need of adjustment of any 
special prosthetic or orthopedic appliances 
which by reason of the particular disability 
cannot be done without aid;

	(3)  the inability of the veteran to feed 
himself through loss of coordination of his 
upper extremities or through extreme 
weakness;

	(4)  the inability of the veteran to attend 
to the wants of nature; and

	(5)  the presence of incapacity, either 
physical or mental, which requires care or 
assistance on a regular basis to protect the 
veteran from hazards or dangers incident to 
his daily environment.

See 38 C.F.R. § 3.352(a) (2000).  Under applicable 
regulations, "bedridden" will be a proper basis for the 
determination, and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable ruling may be made.  Rather, the 
particular personal functions, which the claimant is unable 
to perform, should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  Id.

In the present case, the record shows that the veteran has 
been in receipt of non-service-connected disability pension 
benefits since October 1969.  More recently, medical evidence 
has been received which shows that he suffers from a variety 
of disorders, to include schizophrenia, diabetes mellitus, 
diabetic polyneuropathy, tremors, generalized arthritis, 
angina pectoris, arteriosclerotic heart disease, degenerative 
lumbar spondylosis, labyrinthitis, hearing loss, peripheral 
vascular insufficiency, and chronic obstructive pulmonary 
disorder.  Medical evidence has also been received which 
shows that, as a result of these various disabilities, he 
suffers from pain, nervousness, anxiety, and impairments of 
concentration and recent and remote memory; that, at times, 
he manifests poor or diminished judgment, irrelevant speech, 
persecutory ideation, disorientation to place and/or time, 
and loss of balance while ambulating; and that he has a 
severe psychiatric impairment, is unable to handle his own 
funds, and performs self-care with the close observance and 
assistance of others.

Following a review of the record in this case, and the 
applicable laws and regulations, the Board finds that the 
evidence supports the veteran's claim for special monthly 
pension based on the need for regular aid and attendance.  
The Board recognizes that there is evidence of record which 
would appear to be unfavorable to his claim.  A VA physician 
who examined the veteran in August 1996, for example, opined 
that the veteran "is not housebound or in need of regular 
aid and attendance."  In addition, when he was examined by 
VA in October 1999, the only impairment the examining 
physician reported pertained to the right ankle.  With regard 
to the August 1996 examination, however, it is observed that 
the unfavorable opinion pertaining to the need for regular 
aid and attendance appears to have been based primarily on 
the veteran's physical impairments, and did not take into 
full account his impairment from psychiatric disability.  
Notably, a VA psychiatric examination report, also dated in 
August 1996, shows that the veteran was at that time 
suffering from severe psychiatric disability, with a global 
assessment of functioning score of only 50, see American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (indicating that a score 
in the range of 41 to 50 is indicative of serious symptoms or 
serious difficulty in social, occupational, or school 
functioning); that he had lapses in recent memory, diminished 
concentration, and judgment that was only "fair"; and that 
he was not competent to handle his own funds and needed close 
supervision.  As for the October 1999 report, the Board finds 
that that report's findings of essentially normal systems 
(with the exception of the right ankle impairment) are far 
outweighed by other medical evidence of record, referenced 
above, which shows that the veteran suffers from a wide 
variety of significantly disabling conditions.

The Board has carefully weighed all of the available evidence 
of record.  Taken as a whole, the Board finds that the 
veteran's disabilities are of such extent and severity that 
he requires care or assistance on a regular basis in order to 
protect him from the hazards or dangers incident to his daily 
environment.  The record contains ample medical data to show 
that the veteran suffers from serious disability, and the 
Board finds credible his hearing testimony with respect to 
his need for regular assistance.  Under the circumstances, it 
is the Board's conclusion that the evidence, at a minimum, 
gives rise to a reasonable doubt on the question of his need 
for regular aid and attendance.  See 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (2000).  Consequently, special 
monthly pension based on the need of regular aid and 
attendance is granted.

In November 2000, during the pendency of this appeal, 
Congress enacted the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103).  The new 
law, which is applicable to the veteran's claim, contains 
enhanced provisions and additional requirements pertaining to 
VA's duty to notify and assist appellants.  Nothing in the 
new law specifically precludes the Board from granting the 
veteran's claim without referring it to the RO for initial 
consideration.  Moreover, because the Board is granting the 
full benefit sought on appeal, it is clear that the veteran 
will not be prejudiced by the Board's disposition.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim for 
service connection is granted, further appellate-level review 
is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).  The appeal is 
granted.


ORDER

Special monthly pension based on the need of regular aid and 
attendance is granted, subject to the law and regulations 
governing the award of monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

